DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1-4, filed 08/08/2022, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections of the application has been withdrawn.
Allowable Subject Matter
Claims 1,5-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 5-10 depends, and Claim 11, for which Claims 15-20, teaches a limitation: “each insulator of the plurality of insulators comprise a socket insert terminal holder and a snap lock feature” that is not disclosed in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Takayama (JP2017010662), Feely (US5922034) and Alstom (Signaling) are the closest prior arts of record.  
Regarding Claim 1, Takayama teaches, in Fig. 1 and Fig. 3, a relay assembly, comprising: a vital relay (41) used in a vital circuit and configured to be rack-installed in an equipment room in a wayside case or a housing (see Fig. 1, Fig. 11, [0002], [0017]); a plurality of vital relay contacts (42); a relay socket base assembly (30,20) coupled to the vital relay (41), the relay socket base assembly including: a relay socket base (30) including a plurality of vital relay contact prongs (42), a plug assembly (33,32) including a plurality of printed circuit board (PCB) mounted contact terminals (32) ([0017]), and a plurality of contact terminals (13) that provide a connection between the plurality of vital relay contact prongs (42) and the plurality of printed circuit board (PCB) mounted contact terminals (32) ([0018], [0027]), wherein the relay socket base including: a plugboard (10); and a contact terminal receptacle (12) (Takayama, Fig. 3, [0018]).   .  
Feely teaches, in Fig. 5,8, 8A, a current flow is restricted by a single supply solid-state current limiter (PRD (5)) (see column 5 lines 48-63, column 6 lines 53-57) and an ancillary electrical control module (PRD (5))(column 4 line 59- column 5 line 5).  
Alstom teaches the relay socket base assembly includes a plurality of insulators that separate the plurality of contact terminals, wedges the plurality of contact terminals against the plurality of vital relay contact prongs and secures the contact terminal receptacle to the plugboard of the relay socket base (page 122, column 2 lines 1-4).
The above references do not teach the above allowable limitations.
Similar reasoning can be made for Claim 11
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848